DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 19-23 in the reply filed on 5/14/2020 is acknowledged. The traversal is on the ground(s) that Groups I and III should be examined together. This is not found persuasive because the claims do not make a contribution over the prior art and therefore lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-18 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected products and processes, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 5/14/2020.

Claim Objections
Claims 11, 20 and 22 are objected to because of the following informalities: The phrase “the feature” in line 6 of claim 11, line 5 of claim 20, line 4 of claim 22 should be changed to the phrase “the printed feature”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation one or more coating layers, and the claim also recites in particular one or two coating layers disposed on the front side of the fibrous substrate which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a material, and the claim also recites in particular said material being selected from the group consisting of copolymers or homopolymers of vinylidene chloride, copolymers and homopolymers of styrene, copolymers and homopolymers of acrylic, copolymers or  homopolymers of polyester, paraffin and mixtures thereof which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation water vapor transmission rate less than or equal to 20 g/m2/day, and the claim also recites or less than or equal to 10 g/m2/day, or less than or equal to 5 g/m2/day which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation basis weight in a range from 40 to 200 g/m2, and the claim also recites in particular in a range from 40 to 140 g/m2 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation a copolymer of homopolymer of vinylidene chloride, and the claim also recites in particular a dried latex film of a copolymer of vinylidene chloride or homopolymer of vinylidene chloride which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation the ink adhesion layer having a thickness in a range from 0.1 to 4 µm, and the claim also recites in particular an ink adhesion layer comprising any of styrene acrylate, styrene butadiene, polyvinyl acetate, polyethylene, acrylic acid, modified starch or a combination thereof which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 recites the limitation “the reverse face” in line 3 of claim 10. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the exposed face” in line 3 of claim 11. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation “the exposed face” in line 2 of claim 19. There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation the ink adhesion layer having a thickness in a range from 0.1 to 4 µm, and the claim also recites in particular an ink adhesion layer comprising any of styrene acrylate, styrene butadiene, polyvinyl acetate, polyethylene, acrylic acid, modified starch or a combination thereof which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 20 recites the limitation “the exposed face” in line 2 of claim 20 and line 5 of claim 20. There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation “the exposed face” in line 2 of claim 22 and line 5 of claim 20. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-11, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2013/0306259).

Regarding claim 1, Fu discloses a graphic medium (Abstract) comprising a paper core having a first side and a second side (Fig. 1B #110), a coating provided on both the first side and the second side of the paper core (Fig. 1B #130; paragraph [0031]) and an image receiving layer disposed on the first side of the paper core (Fig. 1B #120; paragraph [0033]); wherein the paper core has an opacity within the range of about 20% to about 70% (Fig. 1B #110; paragraph [0011]) and wherein the coating comprises a water-dispersible binder comprising styrene acrylate copolymer (Fig. 1B #130; paragraph [0031]).
The graphic medium reads on the claimed translucent or transparent paper. The paper core having a first side and second side reads on the claimed fibrous substrate having a front side and a reverse side. The coating provided on both the first side and the second side of the paper core reads on the claimed one or more coating layers. The styrene acrylate copolymer reads on the claimed material of the one or more coating layers conferring moisture barrier properties, having transparentization capability when provided as a coating layer on said fibrous substrate and enabling the translucent or transparent paper to be repulpable.
The opacity of the paper overlaps the claimed range for the opacity index of the fibrous substrate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired level or transparency for the paper core. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fu does not appear to explicitly disclose the graphic material comprising the coating having a dry coating weight in a range from 1 to 40 g/m2.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the coating to have a dry coating weight in a range from 1 to 40 g/m2 because doing so provides a coating having the desired strength and durability while providing a cost savings in regard to manufacture due to not using excess coating material, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 2, Fu discloses the graphic medium comprising the coating provided on both the first side and the second side of the paper core (Fig. 1B #130; paragraph [0031]).

Regarding claim 3, since the structure of the graphic medium of Fu is the same as the structure of the translucent or transparent paper as claimed in claim 1, it is clear that the graphic medium of Fu would intrinsically have a hygroexpansivity less than or equal to 1% when changing relative humidity from 15% to 80% then to 15% in 8 hours and a water vapor transmission rate at 85% RH and 23 °C of less than or equal to 20 g/m2/day.

Regarding claim 4, Fu discloses a graphic medium comprising the paper core having an opacity within the range of about 20% to about 70% (Fig. 1B #110; paragraph [0011]).
The opacity of the paper overlaps the claimed range for the opacity index of the fibrous substrate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired level or transparency for the paper core. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Fu discloses the graphic medium comprising the basis weight of the paper core being within a range of about 100 g/m2 to about 300 g/m2 (Fig. 1B #110; paragraph [0011]).
The basis weight of the paper core overlaps the claimed range for the basis weight of the fibrous substrate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired stiffness of the paper core while providing a cost savings due to not using excess fibrous material. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Fu discloses the graphic medium comprising mechanically refining a wood fiber mixture of the paper core (paragraph [0014]).
Fu does not appear to explicitly disclose the graphic material comprising the cellulose fibers being refined to above 40 °SR.
However, it would have been obvious to one of ordinary skill in the art to adjust the level of refining of the wood fiber mixture such that the wood fibers of the paper core are refined to above 40 °SR because doing so would provide the desired flatness and stiffness of the paper core while at the same time providing transparency to the paper core.

Regarding claim 7, since the paper core of Fu is made of refined wood fibers, it is clear that the paper core of Fu is intrinsically a tracing paper as pg. 1 of Applicant’s Specification states that a tracing paper is made of highly refined cellulose fibers.

Regarding claim 8, Fu does not appear to explicitly disclose the graphic material comprising the coating on one side having a total dry coating weight in a range from 1 to 20 g/m2.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the coating on one side to have a total dry coating weight in a range from 1 to 20 g/m2 because doing so provides a coating having the desired strength and durability while providing a cost savings in regard to manufacture due to not using excess coating material, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 10, Fu discloses the graphic medium comprising an image receiving layer disposed on the first side of the paper core (Fig. 1B #120; paragraph [0033]) and wherein the image receiving layer comprises styrene butadiene copolymer (Fig. 1B #120; paragraph [0033]).
The image receiving layer disposed on the first side of the paper core reads on the claimed ink adhesion layer disposed on the reverse side of the fibrous substrate.
Fu does not appear to explicitly disclose the graphic material comprising the image receiving layer having a thickness ranging from 0.1 to 4 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the image receiving layer to be a thickness ranging from 0.1 to 4 µm because doing so provides increased strength and durability for the layer while providing a cost savings in regard to manufacture due to not using excess coating material, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 11, Fu discloses the graphic medium having an image printed thereon (paragraph [0066]).
The image reads on the claimed printed feature disposed on the reverse side of the fibrous substrate.
Fu does not appear to explicitly disclose the graphic medium comprising the image being laterally inverted such that it is readable from the coating layer disposed on the front side of the fibrous substrate and through the fibrous substrate.
However, it would have been obvious to change the shape of the image to be a laterally inverted image as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 19, Fu discloses the graphic medium comprising an image receiving layer disposed on the first side of the paper core (Fig. 1B #120; paragraph [0033]) and wherein the image receiving layer comprises styrene butadiene copolymer (Fig. 1B #120; paragraph [0033]).
The image receiving layer disposed on the first side of the paper core reads on the claimed ink adhesion layer disposed on the reverse side of the fibrous substrate.
Fu does not appear to explicitly disclose the graphic material comprising the image receiving layer having a thickness ranging from 0.1 to 4 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the image receiving layer to be a thickness ranging from 0.1 to 4 µm because doing so provides increased strength and durability for the layer while providing a cost savings in regard to manufacture due to not using excess coating material, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 20, Fu discloses the graphic medium having an image printed thereon (paragraph [0066]).
The image reads on the claimed printed feature disposed on the reverse side of the fibrous substrate.
Fu does not appear to explicitly disclose the graphic medium comprising the image being laterally inverted such that it is readable from the coating layer disposed on the front side of the fibrous substrate and through the fibrous substrate.
However, it would have been obvious to change the shape of the image to be a laterally inverted image as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 22, Fu discloses the graphic medium having an image printed thereon (paragraph [0066]).
The image reads on the claimed printed feature disposed on the reverse side of the fibrous substrate.
Fu does not appear to explicitly disclose the graphic medium comprising the image being laterally inverted such that it is readable from the coating layer disposed on the front side of the fibrous substrate and through the fibrous substrate.
However, it would have been obvious to change the shape of the image to be a laterally inverted image as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 9, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2013/0306259) in view of Dannhauser et al (US 9,376,582).

Fu is relied upon as described above.

Regarding claim 9, Fu do not appear to explicitly disclose the graphic medium comprising at least one coating layer comprises a copolymer or homopolymer of vinylidene chloride.

However, Dannhauser discloses a multi-layer structure (col. 1) comprising a water-based tie layer comprising a vinylidene chloride-acrylonitrile-acrylic acid terpolymer and other polymers that exhibit effective bonding between the ink-receptive layer and support (Fig. 2 #301; col. 6, line 65-col. 7, line 13).

It would have been obvious to one of ordinary skill in the art having the teachings of Fu and Dannhauser before him or her, to modify the graphic medium of Fu to substitute the binder of the coating of Fu for the vinylidene chloride-acrylonitrile-acrylic acid terpolymer because having the required binder, such as a vinylidene chloride-acrylonitrile-acrylic acid terpolymer, provides the desired bonding between a support and an ink-receptive layer.

Regarding claim 12, Fu do not appear to explicitly disclose the graphic medium comprising one or more layers of white ink disposed on the printed feature.

However, Dannhauser discloses a multi-layer structure (col. 1) comprising one or more water-based printing ink layers of a white layer provided on a water-based ink-receptive layer (Fig. 2 #510; col. 17, line 64-col. 18, line 12).

It would have been obvious to one of ordinary skill in the art having the teachings of Fu and Dannhauser before him or her, to modify the graphic medium of Fu to include the one or more water-based printing ink layers of a white layer of Dannhauser on the image receiving layer having an image printed thereon of Fu because having the required layers of white ink provides a desired opaque background for an image.

Regarding claim 21, Fu do not appear to explicitly disclose the graphic medium comprising one or more layers of white ink disposed on the printed feature.

However, Dannhauser discloses a multi-layer structure (col. 1) comprising one or more water-based printing ink layers of a white layer provided on a water-based ink-receptive layer (Fig. 2 #510; col. 17, line 64-col. 18, line 12).

Regarding claim 23, Fu do not appear to explicitly disclose the graphic medium comprising one or more layers of white ink disposed on the printed feature.

However, Dannhauser discloses a multi-layer structure (col. 1) comprising one or more water-based printing ink layers of a white layer provided on a water-based ink-receptive layer (Fig. 2 #510; col. 17, line 64-col. 18, line 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785